Name: Commission Regulation (EEC) No 1603/79 of 26 July 1979 laying down rules for the payment of a premium to producers of potato starch and repealing Regulation (EEC) No 1809/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/58 Official Journal of the European Communities 27. 7 . 79 COMMISSION REGULATION (EEC) No 1603/79 of 26 July 1979 laying down rules for the payment of a premium to producers of potato starch and repealing Regulation (EEC) No 1809/78 potato starch in the Community provided that they furnish proof : (a) that the potato starch for which the premium is claimed has been produced within the Commu ­ nity during the marketing season concerned starting on 1 August and finishing on 31 July of the following year ; (b) that an amount not less than that referred to in Article 3 ( 1 ) of Regulation (EEC) No 2742/75 has been paid to the potato producer at the delivered ­ to-factory stage for the quantity of potatoes required to manufacture each tonne of potato starch for which the premium is claimed. Article 2 The premium shall be paid by the Member State on whose territory the potato starch is produced. The competent agency of the Member State in question shall stipulate within what period the premium shall be paid. Article 3 The premium shall be paid on the basis of the quan ­ tity and the starch content of the potatoes used in accordance with the rates fixed in the Annex hereto . Article 4 Regulation (EEC) No 1809/78 is hereby repealed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 1 555/79 (4), and in particular Article 8 thereof, Whereas the amount referred to in Article 3 ( 1 ) and the premium referred to in Article 3a of Regulation (EEC) No 2742/75 are changed with effect from 1 August 1979 ; whereas it is necessary to specify the conditions and other rules for the payment of the abovementioned premium ; Whereas Commission Regulation (EEC) No 1 809/78 (5) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The premium provided for in Article 3a of Regulation (EEC) No 2742/75 shall be paid to producers of Article 5 This Regulation shall enter into force on 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1979 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188, 26 . 7. 1979, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 57. (4) OJ No L 188, 26. 7. 1979, p. 12 . (5) OJ No L 205, 29. 7. 1978, p. 69. 27. 7. 79 Official Journal of the European Communities No L 189/59 ANNEXE  ANLAGE  ALLEGATO  BIJLAGE  ANNEX  BILAG Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prime Ã percevoir par le fÃ ©culier pour 1 000 kg de pommes de terre (en Ã cus) Unterwassetgewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt in Prozenten der Kartoffeln Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge ('n kg) Dem StÃ ¤rkeerzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlende PrÃ ¤mie (in ECU) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate ( in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Premio da percepire dal fabbricante di fecola per 1 000 kg di patate ( in ECU) Onderwatergewicht van 5 050 g aardappelen (in grammen) Zetmeelgehalte van de aardappelen (in percenten) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (' n kS) Te ontvangen premie door de zetmeelproducent per 1 000 kg aardappelen (in Ecu) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of I 000 kg of starch (kg) Premium to be paid to the starch producer per 1 000 kg of potatoes (ECU) VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) PrÃ ¦mie at betale kartoffelstivelsesfabrikanten pr. 1 000 kg kartofler (i ECU) 1 2 3 4 352 354 356 358 360 362 364 366 368 370 372 374 376 378 380 382 384 386 388 390 392 393 395 397 400 401 403 405 407 410 412 413 415 417 420 421 423 425 427 13 13.1 13.2 13.3 13.4 13.5 13.6 13.7 13,8 13.9 14 14.1 14.2 14.3 14.4 14.5 14.6 14.7 14,8 14.9 15 15.1 15.2 15.3 15.4 15.5 15.6 15.7 15.8 15.9 16 16,1 16,2 16.3 16.4 16.5 16.6 16.7 16.8 6 990 6 940 6 890 6 840 6 790 6 740 6 690 6 640 6 590 6 540 6 490 6 450 6 400 6 360 6310 6 270 6 230 6 180 6 140 6 100 6 060 6 020 5 980 5 940 5910 5 870 5 830 5 790 5 750 5 720 5 680 5 650 5 620 5 580 5 550 5 510 5 480 5 450 5 410 2,42 2,44 2,46 2.48 2.49 2,51 2,53 2,55 2,57 2,59 2,61 2,62 2.65 2.66 2,68 2,70 2,72 2,74 2,76 2.78 2.79 2,81 2,83 2.85 2.86 2,88 2,90 2,92 2,94 2,96 2,98 3.00 3.01 3,03 . 3,05 3,07 3,09 3,11 3,13 No L 189/60 Official Journal of the European Communities 27. 7. 79 1 2 3 4 429 430 432 435 437 439 441 443 445 447 449 450 452 455 456 458 460 462 465 466 468 470 472 474 476 478 480 481.6 483,2" 484.8 486.4 488 490 492 494 496 498 500 502 504 506 508 509.9 511,8 513.7 515,6 517.5 519,4 521.3 533,2 525.1 527 528.8 530.6 532.4 534.2 536 537,8 539,6 541,4 543,2 545 16,9 17 17.1 17.2 17.3 17.4 17.5 17.6 17.7 17.8 17.9 18 18,1 18,2 18.3 18.4 18.5 18.6 18.7 18,8 18,9 19 19.1 19.2 19.3 19.4 19.5 19.6 19.7 19.8 19.9 20 20,1 20,2 20.3 20.4 20.5 20.6 20.7 20.8 20,9 21 21,1 21,2 21.3 21.4 21.5 21.6 21.7 21.8 21,9 22 22,1 22,2 22.3 22.4 22.5 22.6 22.7 22.8 22,9 23 5 380 5 350 5 320 5 290 5 260 5 230 5 200 5170 5 140 5 110 5 080 5 050 5 020 5 000 4 970 4 940 4 920 4 890 4 860 4 840 4810 4 780 4 760 4 735 4 710 4 685 4 660 4 640 4 635 4 620 4 610 4 600 4 590 4 585 4 580 4 575 4 570 4 560 4 555 4 550 4 540 4 530 4 520 4 510 4 500 4 490 4 480 4 470 4 460 4 450 4 440 4 430 4 420 4410 4 400 4 395 4 385 4 375 4 365 4 360 4 350 4 340 3.15 3.16 3,18 3,20 3,22 3,24 3.26 3.27 3,29 3,31 3,33 3,35 3,37 3,39 3,41 3.43 3.44 3,46 3,48 3,50 3,52 3,54 3,56 3.58 3.59 3,61 3,63 3,65 3.65 3.66 3.67 3.68 3.69 3.69 3.70 3,70 3.70 3.71 3.72 3.72 3.73 3.74 3.75 3.75 3.76 3.77 3.78 3.79 3.80 3.80 3.81 3.82 3.83 3.84 3.85 3.85 3.86 3.87 3.88 3.88 3.89 3.90